NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSE PLASOLA,                                  No. 20-55246

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05592-JAK-PVC

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Jesse Plasola appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action arising out of his state court divorce proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Brown v. Cal.

Dep’t of Corr., 554 F.3d 747, 749-50 (9th Cir. 2009) (Eleventh Amendment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immunity); Sadoski v. Mosley, 435 F.3d 1076, 1077 n.1 (9th Cir. 2006) (judicial

immunity); Omar v. Sea-Land Serv., Inc., 813 F.3d 986, 991 (9th Cir. 1987) (sua

sponte dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Plasola’s claims against defendants

State of California and Santa Barbara Superior Court because these defendants are

entitled to Eleventh Amendment immunity. See Simmons v. Sacramento County

Superior Ct., 318 F.3d 1156, 1161 (9th Cir. 2003) (state courts are “arms of the

state” entitled to Eleventh Amendment immunity); Franceschi v. Schwartz, 57

F.3d 828, 831 (9th Cir. 1995) (“The Eleventh Amendment bars suits which seek

either damages or injunctive relief against a state, an arm of the state, its

instrumentalities, or its agencies.” (citation and internal quotation marks omitted)).

      The district court properly dismissed Plasola’s claims against defendants

Timothy Staffel and Jed Beebe because these defendants are entitled to judicial

immunity. See Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (en

banc) (judges are immune from suit when performing judicial acts).

      The district court properly dismissed Plasola’s claims against defendant

Roger Hubbard because he is not a state actor under § 1983. See Simmons, 318

F.3d at 1161 (a lawyer in private practice does not act under color of state law

under § 1983).

      The State of California’s request for summary affirmance, set forth in its


                                           2                                    20-55246
answering brief, is denied as moot.

      Plasola’s motion for judicial notice (Docket Entry No. 41) is denied.

      AFFIRMED.




                                         3                                    20-55246